Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,100,832 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
The March 25, 2021 declaration is acceptable. 

While claims 7 and 18 are otherwise clear, and thus not rejected for clarity, it is noted that “a hole shape” can mean anything, since there is not a common shape to all holes. The shape is not seen to bear any patentable weight due to the fact that the term can be covered by any shape.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,7,13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese published application JP 2013 137004 to Yorihide et al., from the March 29, 2021 IDS (hereinafter “Yorihide”) in view of US 2013/0251543 to Duppert et al. (hereinafter “Duppert”).
Yorihide discloses a rotary compressor comprising; a casing (6); an electric motor drive (3) having a stator (31) fixed within the casing and a rotor (30) provided within the stator; a rotational shaft (4) coupled to the rotor; a compression device (2) disposed at the lower portion of the electric motor drive (figure 1) to receive a rotational force from the rotational shaft and compress a refrigerant; an oil storage space (L) located below the compression device and a plurality of oil discharge paths (37 and 23a) to allow oil separated from the refrigerant and accumulated in the upper portion of the compression device to be discharged to the oil storage space. While the oil discharge paths 37 are between the motor and the side of the casing and passage 23a is located at the side of the compression device, Duppert shows a scroll compressor with lubricant flow passages or channels 340 formed in an outer circumferential surface, so that each passage is separated from the other passages. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of 
In regard to claim 2, Yorihide shows frame (23) which forms the upper portion of the compression device and is fixed within the casing. Duppert shows a fixed and an orbiting scroll with the orbiting scroll moved by rotation of the shaft as well as oil discharge paths formed in an outer circumferential surface. In regard to claims 7 and 18, the discharge paths shown by Duppert are formed adjacent to an upper circumferential surface (they extend down the side so they are seen as being formed along the circumferential surface, from the upper surface to the lower surface. The paths make a hole, so that hole is inherently seen as “formed in a hole shape” (holes can be round, oval, square, etc ). Claim 13 is seen to claim all of the above discussed features as well as mounting portions on the frame. As Yorihide’s frame 23 is maintained stationary relative to the casing, it is assumed to have mounting portions connecting to the casing. 

Allowable Subject Matter
Claims 3-6,8-12,14-17,19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 3,14 and claims dependent thereon require grooves that extend along the outer circumferential surface of the main frame, which is not taught by the prior art. The prior art further fails to teach the specific region containing the oil discharge paths of claims 8 and 19, the discharge cover on the bottom of the fixed scroll of claim 9, or the specific area ratio for the oil discharge paths of claim 20.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,2,7,13 and 18 have been considered but are moot because the new ground of rejection relies on a new piece of prior art as base reference. The rejection based on the reissue declaration has been withdrawn. The declaration is now acceptable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807.  The examiner can normally be reached on M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees: /JAK/ /E.D.L/                            SPRS, Art Unit 3993